  Case 4:21-cv-00492-O Document 18 Filed 04/28/21                    Page 1 of 3 PageID 4261



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION


 THE NAUGHTYS LLC

         Plaintiff,

 v.
                                                          Civil Action No. 4:21-CV-00492-O
 DOES 1-580

         Defendants




   PLAINTIFF’S SUPPLEMENTAL BRIEFING IN SUPPORT OF PLAINTIFF’S
 REQUEST FOR CLERK TO ISSUE SUMMONS PURSUANT TO FED. R. CIV. P. 4(b)


        The Naughtys LLC (“Plaintiff”) filed its Request for Clerk to Issue Summons Pursuant to

Fed. R. Civ. P. 4(b) on April 27, 2021 (Plaintiff’s “Request,” Dkt. 14). The Court then directed

Plaintiff to file a brief explaining (1) Plaintiff’s legal authority to support Plaintiff’s Request, and

(2) how Plaintiff intends to identify the third-party marketplaces that Plaintiff listed in Exhibit 1

of Plaintiff’s Request. Dkt. 15.

        The clerk may issue a summons as requested because such is permissible under the Federal

Rules of Civil Procedure, which specifically provide for service of process on multiple defendants

within a single summons:

                On or after filing the complaint, the plaintiff may present a summons
                to the clerk for signature and seal. If the summons is properly
                completed, the clerk must sign, seal, and issue it to the plaintiff for
                service on the defendant. A summons—or a copy of a summons that
                is addressed to multiple defendants—must be issued for each
                defendant to be served.
  Case 4:21-cv-00492-O Document 18 Filed 04/28/21                   Page 2 of 3 PageID 4262



Fed. R. Civ. P. 4(b). The Advisory Committee Notes following Rule 4 further explain that “[i]f

there are multiple defendants, the plaintiff may secure issuance of a summons for each defendant,

or may serve copies of a single original bearing the names of multiple defendants if the addressee

of the summons is effectively identified.” Fed. R. Civ. P. 4(b), Advisory Committee Note, 1993

Amendments. See also Bjornson v. Equifax Inc., No. 20-CV-5449 RJB, 2020 WL 4430999, at *1–

2 (W.D. Wash. July 31, 2020) (recognizing that a plaintiff may secure issuance of a summons

bearing the names of multiple defendants, that “fracturing the summons into multiple summonses

would achieve no notice or service of process not already performed by Plaintiff[,]” and that such

“would only waste the resources of the parties and the court”).

       Plaintiff filed the Request to both meet the intent of the Federal Rules of Civil Procedure,

and to promote judicial efficiency. Although the defendants conduct their infringing operations

anonymously online, each defendant in this case uses a “Seller Name,” “ID,” and “URL”

(collectively, “Identifying Information”) to advertise and sell infringing copies of Plaintiff’s

products. Dkt. 14-1. Plaintiff provided the Court with Identifying Information for each of the 580

Defendants (Dkt. 4-1; 7-1; 14-1), but was unable to include all of this information on the face of

the Request itself due to insufficient space. Plaintiff therefore provided the Identifying Information

via a separate attachment to allow the clerk to access the information necessary to issue the

Summons pursuant to Fed. R. Civ. P. 4(b). Each of the defendants have been “effectively

identified” under the reasoning of the Advisory Committee Notes following Rule 4, so Plaintiff

respectfully submits that its Request is proper under Fed. R. Civ. P. 4(b), and would promote the

efficient prosecution of this lawsuit.

       Plaintiff served the Complaint (Dkt. 1, 4) and the ex parte Temporary Restraining Order

with Asset Freeze and Other Equitable Relief (the “TRO,” Dkt. 9) on the Third Party Providers (as



                                                  2
                                                        2
  Case 4:21-cv-00492-O Document 18 Filed 04/28/21                   Page 3 of 3 PageID 4263



defined in the TRO, Dkt. 9 pg. 6) on April 5, 2021. Most of the Third Party Providers have since

provided Plaintiff with the defendants’ financial, sales, and contact data, but no further information

has been obtainable aside from the Identifying Information Plaintiff has already provided the

Court. The very nature of defendants’ infringing operations are to market and sell infringing

products anonymously on an international level, so any further information apart from the

Identifying Information (such as personal names), is unlikely to be discoverable. Plaintiff therefore

respectfully submits that it intends to rely on the Identifying Information, which includes business

names, to effectively and accurately identify the defendants in this lawsuit.

       For the above reasons, Plaintiff respectfully requests that the clerk issue the Summons

provided in the Request (Dkt. 14) pursuant to Fed. R. Civ. P. 4(b).


Dated: April 28, 2021                                 Respectfully submitted,

                                                      CREEDON PLLC

                                                      By: /s/ Charles A. Wallace
                                                      James H. Creedon
                                                      Texas Bar No. 24092299
                                                      Charles A. Wallace
                                                      Texas Bar No. 24110501
                                                      5 Cowboys Way, Suite 300
                                                      Frisco, Texas 75034
                                                      Tel. 972.850.6864
                                                      Fax 972.920.3290
                                                      jhcreedon@creedonpllc.com
                                                      cwallace@creedonpllc.com

                                                      ATTORNEYS FOR PLAINTIFF
                                                      THE NAUGHTYS LLC

                                CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I caused a true and correct copy of the foregoing to
be filed on the Court’s CM/ECF system, which served notice on all counsel of record.

                                                      By: /s/ Charles A. Wallace
                                                      Charles A. Wallace
                                                  3
                                                        3
